PER CURIAM:
The Supreme Court of the United States vacated the judgment of this Court in Sabala v. Western Gillette, Inc., 5 Cir. 1975, 516 F.2d 1251, and remanded the cause to this Court for further consideration in light of International Brotherhood of Teamsters v. United States, 1977, 431 U.S. —, 97 S.Ct. 1843, 52 L.Ed.2d 396.
In the circumstances of this case, in which we affirmed the District Court’s judgment in large part, we think it appropriate for the District Court, in the first instance, to reconsider its decision in light of International Brotherhood of Teamsters v. United States. The case is therefore remanded to the District Court for that’ purpose. The District Court may conduct a hearing and the parties submit new evidence within limits the court considers proper.